DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 9,121,174) in view of Lee et al. (KR 20050105562).
With respect to claim 1, Chen teaches a silencer structure, comprising a housing having two open ends, the housing including an accommodating chamber therein and extending along an extending direction for guiding an air flow and a sound wave to flow along the extending direction (Fig.4); at least one noise-reducing module, provided in the accommodating chamber, comprising two first noise-reducing plates (Fig.3, Items 20 and 40) that are spaced apart from each other, the two first noise-reducing plates 
On the other hand, Lee et al. teach a silencer structure comprising noise-reducing plates (Fig.1, Items 24 and 13) that are spaced apart from each other, the noise-reducing plates extend along the extending direction, respective two ends of the two first noise-reducing plates being connected to two fixing plates (Fig.1, Item 22), a first cavity being formed between the two first noise-reducing plates; at least one of the first noise-reducing plates being formed with a plurality of perforations (Fig.1, Items 25); and at least one second noise-reducing plate (Fig.1, Items 31 and 32), provided in the first cavity, the second noise-reducing plate being perpendicular to the first noise-reducing plates and the extending direction, a plurality of first noise-reducing spaces being formed between the first noise-reducing plates and the second noise-reducing plate (Fig.1).

  With respect to claim 2, Chen teaches wherein either side of the accommodating chamber is provided with a side noise-reducing module (Fig.3, Items 11 and 12), the side noise-reducing module includes a side noise-reducing plate (Fig.3, Items 20 and 40) having the same structure as the first noise-reducing plates, the side noise-reducing plate is spaced apart from the housing by a second cavity, two ends of the side noise-reducing plate are respectively connected to side fixing plates (Fig.3, Items 30) fixed to the housing.  
With respect to claim 3, Lee et al. teach wherein the second noise-reducing plate (Fig.1, Item 32) has the same structure as the first noise-reducing plate (Fig.1, Item 24), and an axial direction of micro-perforations (Figs.1 and 2, Items 33) of the second noise-reducing plate is in the same direction as the extending direction (Figs.1 and 2, Arrows).  
With respect to claims 4 – 6, Lee et al. teach wherein the second cavity is provided with at least one third and fourth noise-reducing plate (Fig.2, Items 32), the third and fourth noise-reducing plate is perpendicular to the side noise-reducing plate and the extending direction, and a plurality of second 8noise-reducing spaces are formed between the side noise-reducing plate and the fourth noise-reducing plate, wherein the 
With respect to claim 7, Lee et al. teach wherein the first noise-reducing plates, the second noise-reducing plate and the third noise-reducing plate are flat plates (Figs.1 and 2, Items 32).  
With respect to claim 8, Chen and Lee et al. teach wherein the extending direction of the housing is in the form of a straight line (Chen: Figs. 4; and Lee et al.: Figs.1 and 2).  
With respect to claim 10, Chen and Lee et al. teach wherein the housing has a solid surface (Chen: Col.3, Lines 22 – 23; and Lee et al.: Abstract).  
With respect to claims 9 and 11, the Examiner takes official notice that it is well known in the art to provide wherein the first noise-reducing plates and the side noise-reducing plate are curved plates extending in a bending direction; or wherein the housing is assembled to an air duct, the housing is deflected at an angle of 90 degrees relative to the air duct, as disclosed by Chen (CN 206556223) or Potschka (US 8,210,307). The curved plates would provide sound attenuation characteristics to the air duct at any point that is extends, in this manner improving the overall performance of the system.





Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 18, 2022